DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. The Amendment filed 15 June 2022 has been entered and considered. Claims 1-13, 16, and 21 have been amended. Claims 1-13 and 16-22 are all the claims pending in the application. Claims 1-7, 9-13 and 16-22 are rejected. Claim 8 is objected to.

Response to Amendment
Double Patenting
Applicants request the double patenting rejections be held in abeyance until an indication of allowable subject matter is received. The double patenting rejections are maintained (though adjusted in view of the claim amendments).

Claim Rejections - 35 USC § 112(b)
In view of the amendments to claims 1 and 21, the rejections under 35 USC 112 are withdrawn. However, Applicants’ claim amendments raise new issues under 35 USC 112, as discussed below.

Prior Art Rejections
In view of the amendments to independent claims 1, 16, and 21, the previously applied prior art rejections are withdrawn. Applicants’ arguments are rendered moot in view of the new grounds of rejection set forth below. However, since the same references are being applied with new mapping, the Examiner will address Applicants’ arguments here. 
On page 10 of the Amendment, Applicants assert that Wagner’s system relies on key element matching which is different from the present invention which uses coordinates of image elements to determine pose. 
Initially, the Examiner notes that the claimed features relevant to Applicants’ assertions are now mapped to Lepetit, rather than Wagner. Nonetheless, Lepetit also utilizes keypoint matching similar to Wagner, so Applicants’ arguments would presumably apply to Lepetit. However, both of Lepetit and Wagner’s keypoint matching utilize coordinates for the pose estimation (See at least Section 5 of Lepetit). That is, nothing in the claim language precludes the keypoint matching of Lepetit or Wagner, as Applicants’ arguments appear to imply. 
If Applicants wish to highlight this distinction of the present invention over Lepetit and Wagner, the Examiner recommends amending the independent claims to reflect this feature (e.g., by expressly disclaiming any descriptor matching). 


Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 7, 10-13, 16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 6-13 of U.S. Patent No. 9,940,553 (hereinafter “the ‘553 patent”) in view of “Multiple Target Detection and Tracking with Guaranteed Framerates on Mobile Phones” by Wagner et al. (hereinafter “Wagner”). 

As to independent claim 1 of the subject application, claim 1 of the ‘553 patent discloses a device-implemented method of calculating pose of an entity comprising: receiving an image where the image is either: of the entity or of a scene (“A method of calculating pose of an entity comprising: receiving, at a processor, at least one image where the image is of a scene captured by and entity comprising a mobile camera”); applying a plurality of image elements of the unseen image to each of a plurality of trained random forests; based at least on applying the plurality of image elements, receiving a plurality of image element-coordinate pairs, each of the plurality of image element- coordinate pairs comprising an input image element and a corresponding output coordinate comprising either entity coordinates or scene coordinates (“applying image elements of the at least one image to a trained machine learning system to obtain a plurality of associations between image elements and three-dimensional (3D) points in a scene space, the trained machine learning system optimizing an energy function comprising the 3D points in the scene space predicted by at least one tree in at least one random decision forest and 3D coordinates in camera space”); determining whether a pose of the entity has been calculated; based on a determination that the pose of the entity has not been calculated, using the image to calculate an initial pose of the entity by applying the plurality of image element-coordinate pairs to a pose inference engine (“determining whether a pose of the entity has been calculated; based on a determination that the pose has been calculated, refining the pose of the entity from the plurality of associations and the optimized function; and based on a determination that the pose of the entity has not been calculated, calculating an initial pose of the entity from the plurality of associations and the optimized function”); and generating map display data based at least in part on the calculated initial pose of the entity (“generating map display data based at least in part on the initial pose of the entity”). 
Claim 1 of the ‘553 patent does not expressly disclose that the initial pose of the entity is calculated without use of a three-dimensional model or that the image is unseen. Like the claims of the ‘553 patent, Wagner is directed to pose calculation using a single image. Wagner discloses an algorithm which calculates initial pose without using a 3D model using a “new camera image” (Section 2). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify claim 1 of the ‘553 patent to calculate the pose without using a 3D model based on an unseen image, as taught by Wagner, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to save computational resources. 
Claims 2, 4, and 6-9 of the ‘553 patent recite nearly features nearly identical to the limitations of claims 4, 7, 10-13 in the subject application, respectively, and therefore anticipate these claims.

As to independent claim 16 of the subject application, claim 10 of the ‘553 patent discloses a pose tracker comprising: a processor arranged to receive an image of a scene captured by a mobile camera; the processor arranged to: apply a plurality of image elements of the image to each of a plurality of trained random forests; based at least on applying the plurality of image elements, receiving a plurality of image element-coordinate pairs, each of the plurality of image element-coordinate pairs comprising an input image element and a corresponding output coordinate comprising either entity coordinates or scene coordinates (“A pose tracker comprising: a processor arranged to receive at least one of a scene captured by a mobile camera; and apply image elements of the at least one image to a trained machine learning system to obtain a plurality of associations between image elements and three-dimensional (3D) points in a scene space; and a pose inference engine arranged to: optimize an energy function comprising the 3D points in the scene space predicted by at least one tree in at least one random decision forest and 3D coordinates in camera space”); and determine whether a pose of the mobile camera has been calculated; and a pose inference engine arranged to: using the image to calculate an initial a position and orientation of the mobile camera by applying the plurality of image element- coordinate pairs to a pose inference engine; and generate map display data based at least in part on the calculated initial pose of the mobile camera (“determine whether a pose of the entity has been calculated; based on a determination that the pose has been calculated, refining the pose of the entity from the plurality of associations and the optimized function; and based on a determination that the pose of the entity has not been calculated, calculate an initial pose of the mobile camera from the plurality of associations, the calculation being based at least in part on the optimized function; and generate map display data based at least in part on the initial pose of the entity”). 
Claim 10 of the ‘553 patent does not expressly disclose that the initial pose of the entity is calculated without use of a three-dimensional model or that the image is unseen. However, Wagner discloses an algorithm which calculates initial pose without using a 3D model (Section 2). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify claim 10 of the ‘553 patent to calculate the pose without using a 3D model based on an unseen image, as taught by Wagner, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to save computational resources.

Claims 10-13 of the ‘553 patent recite nearly features nearly identical to the limitations of claims 18-20 in the subject application, respectively, and therefore anticipate these claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the machine learning system”. There is insufficient antecedent basis for this limitation in the claims. 
Claim 7 recites “a plurality of trained random forests”. It is unclear whether this limitation refers to the same “plurality of trained random forests” identically recited in independent claim 1, from which claim 7 depends. 
Claim 17 recites “the machine learning system”. There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-7, 10-13, and 16-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Randomized Trees for Real-Time Keypoint Recognition” by Lepetit et al. (made of record in the parent application; hereinafter “Lepetit”) in view of “Multiple Target Detection and Tracking with Guaranteed Framerates on Mobile Phones” by Wagner et al. (hereinafter “Wagner”) and further in view of "Information Overlay for Camera Phones in Indoor Environments" by Hile et al. (made of record in parent application No. 13/774,145; hereinafter "Hile").
As to independent claim 1, Lepetit discloses a device-implemented method of calculating pose of an entity (Section 1 discloses that Lepetit is directed to pose estimation) comprising: receiving an unseen image where the unseen image is either: of the entity or of a scene (Section 3 discloses inputting an input image including an object in a scene; see Figs. 1-4); applying a plurality of image elements of the unseen image to each of a plurality of trained random forests (Sections 3-5 disclose applying a plurality of input patches respectively centered at input keypoints extracted from the input image to a plurality of trained randomized trees); based at least on applying the plurality of image elements, receiving a plurality of image element-coordinate pairs, each of the plurality of image element- coordinate pairs comprising an input image element and a corresponding output coordinate comprising either entity coordinates or scene coordinates (Sections 3-5 disclose that each input patch is dropped down each of the plurality of trained randomized trees to yield a view set to which the keypoint belongs and a matching keypoint on the target object in the view set; See Figs. 7 and 10-12; the input keypoints and the coordinates of their respectively matched keypoints on the target object in the determined view set are interpreted as the claimed image element-coordinate pairs); using the unseen image to calculate an initial pose of the entity without use of a three-dimensional model by applying the plurality of image element-coordinate pairs to a pose inference engine (Section 5 discloses that the matched keypoints derived based on the input image are applied to a RANSAC algorithm which calculates the pose of the object; Section 4 contemplates training the randomized trees with or without a 3D model; in any event, the RANSAC algorithm which calculates the pose does not utilize a 3D model).
Lepetit does not expressly disclose determining whether a pose of the entity has been calculated or that the initial pose is calculated based on a determination that the pose of the entity has not been calculated. 
Wagner, like Lepetit, is directed to calculating pose using descriptor matching and a forest of trees (Abstract and Section 2). Wagner further discloses that the pose of each target is tracked (Section 2 and Fig. 1). Specifically, Wagner discloses that, new tracking targets (for which pose has not been estimated) in a camera image are detected and pose is estimated, then each detected target is tracked and its pose is refined (Section 2 and Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lepetit to detect a target object (for which pose has not been calculated) and estimate its pose, then track the target object while refining its pose, as taught by Wagner, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to continue tracking the pose of detected targets while detecting the pose of new targets (Abstract of Wagner). 
The proposed combination of Lepetit and Wagner does not expressly disclose generating map display data based at least in part on the calculated initial pose of the entity. 
Hile, like Lepetit, is directed to a method of estimating pose using features extracted from captured images (Abstract and Fig. 2). Hile discloses that the estimated camera poses are used to generate maps which are overlaid onto the images in the camera, the maps including navigation aids (see section 3 and Figs. 2-7, 9, and 10).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the proposed combination of Lepetit and Wagner to utilize the calculated pose to generate maps for display, as taught by Hile, to arrive at the claimed invention discussed above.  Such a modification is the result of combining prior art elements according to known methods to yield predictable results.  The motivation for the proposed modification would have been to assist users in navigation and directory assistance while minimizing the user’s cognitive effort, as taught by Hile (Abstract).

As to claim 2, the proposed combination of Lepetit, Wagner and Hile further teaches that the entity is a mobile camera and the initial pose of the camera is calculated without using a depth image (Abstract of Wagner discloses that the entity is a mobile camera phone; section 2.1 discloses estimating camera pose; Wagner and Lepetit are silent about using depth images).
As to claim 3, the proposed combination of Lepetit, Wagner and Hile further teaches that the entity is an object and the initial pose of the object is calculated using only the unseen image captured by a fixed camera (Fig. 3 of Lepetit shows that the entity for pose estimation is an object; Sections 3-5 of Lepetit disclose that the pose is estimated by dropping the input image patches from only the input image down the trained randomized forest).
As to claim 5, the proposed combination of Lepetit, Wagner, and Hile further teaches the unseen image is an image in which scene coordinates are unknown (Section 3 of Lepetit discloses that the input image is an unlabeled input image).
As to claim 6, the proposed combination of Lepetit, Wagner, and Hile further teaches that no other image besides the unseen image is used to calculate the initial pose of the entity (Sections 3-5 of Lepetit disclose that the pose is estimated by dropping the input image patches from only the input image down the trained randomized forest).
As to claim 7, the proposed combination of Lepetit, Wagner, and Hile further teaches that the machine learning system comprises a plurality of trained random forests and the method comprises applying the image elements of the unseen image to the plurality of trained random forests,  each random forest having been trained using images from a different one of a plurality of scenes, obtaining scene coordinates from the applied image elements, and calculating the initial pose of the entity from the scene coordinates (section 5 of Lepetit discloses that classifier comprises randomized trees, and the input image elements are applied to the trained classifier which identifies the correspondences by deciding to which view set an observed feature belongs; section 4 of Lepetit discloses that the trained random forests are trained using images from various views of the objects; Section 5 of Lepetit further discloses that the pose is estimated using the identified matching keypoints).
As to claim 10, the proposed combination of Lepetit, Wagner, and Hile further teaches calculating the initial pose by searching amongst a set of possible pose candidates and using samples of associations between image elements and points to assess the pose candidates (Sections 4-5 of Lepetit discloses building the training set by generating new views of the keypoints of an object independently in different poses and during run-time, using randomized trees decides to which view set an observed feature belongs).
As to claim 11, the proposed combination of Lepetit, Wagner, and Hile further teaches receiving at the processor, a stream of images, and calculating the initial pose by searching amongst a set of possible pose candidates which includes a pose calculated from another image in the stream (Sections 4-5 of Lepetit discloses building the training set by generating new views of the keypoints of an object independently in different poses and during run-time, using randomized trees decides to which view set an observed feature belongs).
As to claim 12, the proposed combination of Lepetit, Wagner, and Hile further teaches the method being at least partially carried out using hardware logic selected from any one or more of: a field-programmable gate array, a program-specific integrated circuit, a program-specific standard product, a system-on-a-chip, a complex programmable logic device, a graphics processing unit (section 5 of Wagner discloses the use of a GPU).
As to claim 13, the proposed combination of Lepetit, Wagner, and Hile further teaches that the entity is a mobile camera (see Abstract of Wagner) and the pose of the camera is calculated (section 2 of Wagner discloses estimating camera pose), the method comprising accessing a 3D model of the scene and refining the camera pose using the accessed 3D model (section 2 of Wagner discloses refining the pose; Section 4.2 of Lepetit discloses using a 3D model, if available; the reasons for combining the references is analogous to those discussed above in conjunction with claim 1).

Independent claim 16 recites a pose tracker comprising elements which perform the steps recited in the method of independent claim 1.  Accordingly, claim 16 is rejected for reasons analogous to those discussed above in conjunction with claim 1. 
As to claim 17, the proposed combination of Lepetit, Wagner, and Hile further teaches that the processor is arranged to apply only a subsample of the image elements of the unseen image to the trained machine learning system (Sections 2 and 4 of Wagner disclose that a sample of descriptors extracted from a sample of targets in the image are used for pose calculation).
Claims 18-20 recite features nearly identical to those recited in claims 10-12, respectively.  Accordingly, claims 18-20 are rejected for reasons analogous to those discussed above in conjunction with claims 10-12, respectively.  

Independent claim 21 recites a one or more computer-readable storage devices comprising computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform the steps recited in the method of independent claim 1.  Accordingly, claim 21 is rejected for reasons analogous to those discussed above in conjunction with claim 1. Furthermore, although the proposed combination of Lepetit, Wagner and Hile does not expressly disclose the claimed hardware (computer-readable storage devices), official notice is taken to note that the uses and benefits of embodying computer-executable instructions onto computer-readable storage devices to perform an algorithm are well known and expected within the image processing arts.  It would have been obvious to the ordinarily-skilled artisan at the time of invention to embody computer-executable instructions onto computer-readable storage devices in order to perform the algorithm in the proposed combination of Wagner, Lepetit and Hile, to achieve the known and expected uses and benefits of performing the algorithm with a computer.
Claim 22 recites features similar to those recited in claim 2.  Accordingly, claim 22 is rejected for reasons analogous to those discussed above in conjunction with claim 2.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lepetit in view of Wagner and Hile and further in view of U.S. Patent No. 6,671,049 to Silver (made of record in the parent application; hereinafter “Silver”).
As to claim 4, the proposed combination of Lepetit, Wagner and Hile further discloses calculating the pose of the entity as parameters having six degrees of freedom (section 2 of Wagner discloses estimating and refining camera pose having six degrees of freedom).  The proposed combination of Lepetit, Wagner and Hile does not expressly disclose three indicating rotation of the entity and three indicating position of the entity.  However, at col. 1, lines 25-50, Silver discloses that pose is defined as a combination of three degrees of rotation (pitch, yaw, and roll) and three degrees of position (forward/backward, up/down, left/right). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to describe the six degrees of freedom disclosed in Wagner in terms of the aforementioned three degrees of rotation and three degrees of position, as taught by Silver, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enhance any number of applications involving pose estimation, including robot guidance, navigation systems, etc., as desired by Silver (col. 1, lines 25-50).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lepetit in view of Wagner and Hile and further in view of “Locally Optimized RANSAC” by Chum et al. (hereinafter “Chum”). 
As to claim 9, the proposed combination of Lepetit, Wagner and Hile further teaches that, compute one or more inliers or outliers from additional scene coordinates by: sampling a set of image elements from the image; and applying the set of image elements to the plurality of trained forests to obtain a set of scene coordinates; comparing what the plurality of trained forests indicate the set of scene coordinates are for the set of image elements to what the initial pose indicates the set of scene coordinates are for the image elements; and classifying each scene coordinate in the set of scene coordinates as an inlier or an outlier according to the initial pose based on the comparing; and based on the inliers or outliers, confirming that the initial pose is accurate (section 5 of Lepetit discloses that classifier comprises randomized trees, and the input image elements are applied to the trained classifier which identifies the correspondences by deciding to which view set an observed feature belongs; Section 2.1 of Wagner discloses applying input image elements to a forest of spill trees for identifying matched descriptors between those sampled from the input image and those output from the forest of spill trees, then outliers and inliers are determined from the matched features, and the pose is estimated based thereon; the reasons for combining the references are analogous to those discussed above in conjunction with claim 1).
Section 2.1 of Wagner discloses that the pose is estimated according to a homography which is estimated based on the inlier set. The proposed combination of Lepetit, Wagner and Hile does not expressly disclose that the pose is estimated based on a number of inliers or outliers. However, Chum discloses that a number of inliers is used to estimate a homography between two views from image point correspondences (Abstract, Sections 2-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Lepetit, Wagner and Hile to estimate the homography on which the pose is based using a number of inliers, as taught by Chum, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to increase speed (Abstract of Chum).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663